Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 10/12/2021. Claims 1, 15-17 have been amended. Claims 2-4, 6-7, 9-14, 18-21 have been cancelled. Applicant’s arguments and the reference Visco et al. has been fully considered. In light of the amendments and based on the study results provided (Exhibit A, Visco et al, June 2020) the rejections of record are withdrawn. The pending claims 1, 5, 8, 15-17 are allowed. 
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims are to reducing the incidence or severity of postoperative cystoid macular edema following an ophthalmologic surgical procedure in a subject with an elevated risk of suffering from a postoperative cystoid macular edema, the method comprising administering intracamerally to the subject during an ophthalmologic surgical procedure an effective amount of a solution comprising ketorolac and phenylephrine,  and wherein the subject with an elevated risk of suffering from a postoperative cystoid macular edema is over 65 years of age or has diabetes mellitus.
The prior art Lindstrom teaches the effects of intracameral phenylephrine and ketorolac for maintenance of intraoperative pupil diameter and reduction of postoperative ocular pain. Table 4 of Lindstrom shows that incidence of anterior chamber inflammation in the treatment group was higher (8.40%) than in the placebo 
The study by Visco et al. has demonstrated statistically significantly lower incidence of cystoid macular edema (CME) in groups of at-risk patients receiving intraocular solutions as set forth in the presently amended claims (ketorolac/ phenylephrine), compared to control group of patients who received conventional post-operative anti-inflammatory treatment (steroid). The cited references fail to appraise a person of ordinary skill in the art that the claimed methods could be arrived at with any reasonable expectation of success. The prior art do not anticipate or teach reduction or incidence of severity of postoperative cystoid macular edema as instantly claimed. Claims 1, 5, 8, 15-17 are allowed. 







			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627